Citation Nr: 0302872	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1980.

This appeal arises from an October 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


FINDINGS OF FACT

1.  The veteran has a college degree, and several years' 
experience as an air traffic controller, and in clerk/office 
positions; she last worked in 1997.

2.  The veteran's service connected disabilities are PTSD, 
evaluated as 50 percent disabling, post concussion syndrome 
with temporal lobe partial seizures, evaluated as 40 percent 
disabling, and spastic colitis, evaluated as 10 percent 
disabling; her combined evaluation is 70 percent; her 
service-connected disabilities preclude her from engaging in 
some form of substantially gainful employment consistent with 
her education and occupational experience. 


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

The Board initially notes that it has granted the veteran's 
claim, and that although it does not appear that the veteran 
was notified of the provisions of the VCAA, as the Board has 
granted the veteran's claim, no further development is 
required for a proper appellate decision.  See 38 C.F.R. 
§§ 19.9 (2002).  In addition, the Board points out that the 
appellant was notified the evidence did not show that the 
criteria had been met for TDIU in the October 1999 rating 
decision, and the statement of the case (SOC).  See 38 U.S.C. 
§§ 5102 and 5103 (West Supp. 2002).  The appellant has been 
afforded examinations for the disabilities in issue, and 
there is no indication that there is any relevant and 
outstanding evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002).  The Board further finds that there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of her duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  TDIU

The veteran argues that TDIU is warranted because she cannot 
work due to her PTSD and her seizure disorder.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: PTSD, evaluated as 50 percent disabling; post 
concussion syndrome with temporal lobe partial seizures, 
evaluated as 40 percent disabling, and spastic colitis, 
evaluated as 10 percent disabling; her combined evaluation is 
70 percent.  As a result, the veteran meets the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  The 
issue at this point is whether she is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  Id.  

A VA narcolepsy and epilepsy examination report, dated in 
February 1995, shows that the veteran's driver's license had 
been removed from her due to seizure activity.  See also 
letter from State Department of Motor Vehicles and Public 
Safety, dated in January 1995; letter from John H. Peacock, 
M.D., (VA physician) dated in January 1995.   

A December 1997 VA outpatient treatment report indicates that 
the veteran reported that she was having two seizures per 
week, and that she was taking 500 milligrams of Dilantin q.d.  
(daily).  

A letter from a state veteran outreach program 
representative, dated in January 1998, shows that the 
representative stated that the veteran's symptoms included 
"employment instability."  

A letter from a VA vocational rehabilitation specialist, 
received in February 1998, shows that the specialist stated 
that the veteran had "a long history of short-term jobs," 
and that, "I have recommended that she does not return to 
work until she has completed a resident [PTSD] program."  

A VA intestines examination report, dated in January 1999, 
shows that the veteran was taking 400 milligrams (mg.) 
Dilantin daily for control of her seizure symptoms, as well 
as Lithium, Sertraline and Buspirone (apparently for control 
of her psychiatric symptoms).  

A VA PTSD examination report, dated in January 1999, shows 
that the veteran reported that she had an employment history 
that included 16 years as an air traffic controller (between 
the ages of 20 and 36), however, she stated that she had not 
held this position since 1986.  She further reported that she 
had not worked since July 1997.  The examiner stated that, 
"When she has tried to work, it appears that her difficulty 
tolerating and trusting people has interfered with this."  
The examiner further noted that the veteran indicated that 
she wanted to be retrained, perhaps in some part-time work 
"if people leave me alone."  Her Axis I diagnoses included 
PTSD, with an Axis V diagnosis of a Global Assessment of 
Functioning (GAF) score of "40, serious symptoms, moderate 
impairment in social and occupational functioning."  

With regard to the veteran's employment history, a review of 
her letter, received in about September 2000, shows that she 
reported that she had not worked since 1997 due to her PTSD, 
and that she had not worked at any one job for more than 18 
months since her separation from service in 1980.  See also 
notice of disagreement, received in November 1999; veteran's 
claim (VA Form 21-8940), received in November 1997 (showing 
no work history after September 1997).  With regard to her 
education, the veteran's November 1997 claim indicates that 
she had four years of college.  See also June 1996 VA 
outpatient treatment report (noting that she has a bachelor's 
degree).  Furthermore, the veteran's claim indicates that she 
has either been a full-time student, or worked in 
clerical/office positions, between 1993 and 1997.

The Board has determined that the criteria for TDIU have been 
met.  Although the claims file does not contain a competent 
opinion as to the effect of the veteran's service-connected 
disabilities on her employability, the evidence shows the 
following: the veteran has not worked since 1997; she has 
been receiving ongoing treatment for a service-connected 
seizure disorder, and service-connected PTSD, to include the 
use of medications that include Lithium and Dilantin; she has 
been asked to her turn in her driver's license due to her 
seizure disorder; both a state veteran's outreach program 
representative and a VA vocational rehabilitation specialist 
have noted that the veteran's PTSD has caused significant 
interference with her employability; the veteran's most 
recent GAF score is 40, which suggests some impairment in 
reality testing or communications, or impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  Based on the foregoing, and resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
veteran is unemployable due to her PTSD and her seizure 
disorder, and that the evidence shows that these disabilities 
preclude her from engaging in substantial gainful employment.  
Accordingly, the appeal is granted.  


ORDER

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


		
	CONSTANCE B. TOBIAS
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

